Letton, J.,
dissenting.
If, as I am satisfied, the question of jurisdiction was ,not passed upon, or défendant concluded on this point by the former decision, the majority opinion is in direct conflict with the following decisions, and overrules them .without mentioning them: Hurlburt v. Palmer, 39 Neb. 158; Kyd v. Exchange Bank, 56 Neb. 557; Baker v. Union Stock Yards Nat. Bank, 63 Neb. 801; Templin v. Kimsey, 74 Neb. 614; Stelling v. Peddicord, 78 Neb. 779.
In these cases it is held that a defendant may plead that he is privileged from suit in the county where the .action is brought, without thereby making a general appearance in the action. The cases cited in the opinion *625as to a general appearance being made, when jurisdiction over the subject-matter of the suit is challenged, are not applicable. Believing that defendant was privileged from suit in Douglas county, and had not waived this privilege, I respectfully dissent.